DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on March 8th, 2021, no claims has been amended, claims 68 and 69 have been cancelled and no new claim has been added.  Therefore, claims 62-67, 70-74 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62, 66 and 70-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Excoffier et al. (US 20060213964 A1) in view of Holmes et al. (US 20130079599 A1), Oeltjen (US 20120004853 A1), Wasson et al. (US 20140234949 A1) and Loewke et al. (US 201300337487 A1).
	In regards to claim 62 and 66, Excoffier discloses a method of indexing the location of a biological sample in a laboratory environment; which includes locating an RF transceiving device (RFID) proximate to a biological sample container (Paragraph 12).  Furthermore Excoffier discloses the RF device capable of being interrogated for the identification signals unique to the biological sample (Paragraphs 12,13).  
	 Excoffier fails to disclose an RF transceiving device encased in polymer.  Holmes however teaches any component that is inserted into the system or device can be identified based on identification tags or markings and/or other communication means (Paragraph 338). Furthermore, Holmes elaborates sample handling systems are robots or robotic-arms for facilitating sample transfer among racks, among modules in a rack, and/or within modules. Sample handling systems are actuator (e.g., electrical motors, piezoelectric actuators and amplified piezoelectric actuators, electroactive polymers) devices for facilitating sample transfer among racks or modules in a rack (Paragraphs 455, 835).  Hence in this case these components of the system still containing tag identification for component, including the electroactive polymer(s), which translates to the possibility of the tagging component of the actuator being encased in a polymer. Holmes also discloses a process similar to the disclosed supervising in which an active task list for a patient such as the management of consumables used in treatment cycles; this is illustrated by Holmes defining the device containing the sample, comprising a pipette which is in fact a consumable (Paragraphs 121, 155, 305), in addition there may be a plurality of device modules containing pipettes (Paragraph 312).  Furthermore, Holmes elaborates the device with the sample is tagged with an RFID for purposes such as uniquely identify the module, and the device may be able to track specific information associated with the particular module. For example, the device may be able to track the age of the module and estimate when certain components may need to be renewed or replaced (Paragraph 1308), accounting for management of consumables and inventories for lot numbers of consumables used in the treatment cycles, and generating reports by way of transmitting interrogated information to external devices and/or servers (Paragraphs 1460, 1462). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Holmes teaching of management of RF tagged equipment within the system and report generating of equipment and sample analysis of laboratory systems with Excoffier’s teaching in order to optimize the collecting and reporting data of a laboratory environment for tracking and storing purposes. 
	Excoffier also fails to teach a configuration process involving creating and editing labels for biological samples associated with a patient, wherein the labels are associated with a developmental timeline.  Oeltjen on the other hand teaches patient(s) sample is aliquoted by a lab professional into smaller samples and manually labeled with the date and time of sample preparation and with an identifier enabling the association of the sample with a particular patient, e.g. a bar code label or a hand written patient number and sampling time written onto the sample. The samples are transferred manually to the storage device (inventory storage means). In case an analysis is to be executed on an already stored sample to determine a particular analyte e.g. in the blood of a patient, the lab personnel has to identify the appropriate sample in the storage device manually (Paragraph 7, 89). Furthermore Oeltjen teaches the labels being directed to a development timeline in each treatment cycle and specifying critical labels and specifying critical activities to be undertaken to one or more samples (Paragraphs 157, 158).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Oeltjen’s teaching of creating and labelling patient samples, and further conduct a series of time related analytical tasks to the said samples with Excoffier modified’s teaching in order to effectively store and account for the different sample materials collected as well as their tallied data.
	Excoffier fails to disclose tracking the location of one or more biological samples based on the interrogation of RF transceiving device and indexing the location in a centralized database.  Wasson however discloses the system may cross-reference with an on-board and/or remote databases containing data and information concerning said components, or a related a protocol or a patient ID (Paragraph RFID detector) for an identifier (e.g. bar code, RFID tag) which may be on an assay station (for the samples) (Paragraph 483).  Wasson further teaches processing biological samples are configured to communicate with other systems to facilitate sample processing (e.g., preparation, assaying). In an embodiment, a system communicates with another system by way of a wireless communication interface, such as, e.g., a wireless network router, Bluetooth, radiofrequency ( RF), opto-electronic, or other wireless modes of communication. In another embodiment, a system communicates with another system by way of a wired communication, such as a wired network (e.g., the Internet or an intranet) (Paragraph 655).  Wasson goes on to add the samples and/or other fluids contained within the assay units may be the same, or may vary from unit to unit. The system may be capable of tracking what each assay unit contains. The system may be capable of tracking the location and history of each assay unit (Paragraphs 1138, 1139).  Wasson further discloses monitoring the progress of the biological sample against the development timeline (Paragraph 1722).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Wasson’s teaching with Excoffier modified in order to effectively track and monitor the progression of the biological samples.
Excoffier modified fails to teach the samples being specifically for assisted reproductive technology (ART).  Loewke on the other hand teaches the clinical adoption of new embryo selection technology depends not only on the scientific and clinical merit of its predictive parameters, but also on how the technology fits in the fast-paced and high volume workflow of the IVF laboratory (Paragraph 115).  Furthermore, Loewke expands with enabling rapid, quantitative and reproducible assessment of time-lapse parameters in clinical settings, we developed cell tracking software that automatically tracks cell shape, location, and division over time (Paragraph 248);  this further illustrates the tracking the location of biological sample(s) particularly with assisted reproductive technology, by way of In Vitro Embryo tests.  
As a result of Loewke’s efforts to track IVT embryos, it would have been obvious to one to of ordinary skill in the art before the filing date of the invention to beneficially combine Loewke’s teaching 
	In regards to claim 70, Excoffier modified via Wasson discloses the treatment cycles are carried out in the course of assisted reproduction technology treatment, i.e.  samples such as semen, may be received and processed by device technology and further used in the identification of one or more subjects, such as in paternity or maternity testing, in immigration and inheritance disputes, in breeding tests in animals, in zygosity testing in twins, in tests for inbreeding in humans and animals (Paragraphs 457, 1626), which in effect is assisted reproduction technology in that the artificial tracing and processing of semen is utilized for the purpose of human inbreeding.
In regards to claim 71, Excoffier modified via Wasson discloses the biological samples being made of semen samples or egg samples (Paragraphs 1626, 1762).
In regards to claim 72, Excoffier modified via Wasson discloses the treatment cycles are carried out in the course of assisted reproduction technology treatment, i.e.  samples such as semen, may be received and processed by device technology and further used in the identification of one or more subjects, such as in paternity or maternity testing, in immigration and inheritance disputes, in breeding tests in animals, in zygosity testing in twins, in tests for inbreeding in humans and animals (Paragraphs 457, 1626), which in effect is assisted reproduction technology in that the artificial tracing and processing of semen is utilized for the purpose of human inbreeding.  Furthermore, Loewke teaches the clinical adoption of new embryo selection technology depends not only on the scientific and clinical merit of its predictive parameters, but also on how the technology fits in the fast-paced and high volume workflow of the IVF laboratory (Paragraph 115).  
In regards to claim 73, Excoffier modified via Wasson discloses the biological samples being made of semen samples or egg samples (Paragraphs 1626, 1762).
In regards to claim 74, Excoffier modified discloses information about the identity of a patient corresponding to the biological samples (Paragraph 38), as well as the location of biological samples (claim 10).  Furthermore, Holmes discloses the equipment used, including their service, calibration and operational status, such as, a device may be capable of performing on-board maintenance. If during a calibration, operation of device, diagnostic testing, or any other point in time a condition requiring repair 
A warning or alert may be generated depending on the outcome of the comparison of captured data with reference data, for example, a device may detect that a component is loose and may automatically tighten the component. The device may also detect that a wash or diluents level is running low in a module and provide an alert to add more wash or diluents (low diluents being captured data, the appropriate level being the reference data), or bring over wash or diluents from another module (Paragraph 1518).
For quality control purposes, Holmes also discloses capturing the generated alerts and results to a separate record, such as a quality control cartridge for quality control purposes (training and assurance) such that the cartridge may then provide the device to instructions to adjust/correct any errors or faults detected in the results by way of calibration (Paragraphs 1520, 1521).

Claims 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Excoffier et al. (US 20060213964 A1) in view of Holmes et al. (US 20130079599 A1), Oeltjen (US 20120004853 A1), Wasson et al. (US 20140234949 A1) and Loewke et al. . (US 201300337487 A1), as applied above in claim 62, and in further view of Damari et al. (US 20060057555 A1).
	In regards to claim 63, Excoffier though discloses RF devices affixed to lab containers, fails to mention a hierarchy of laboratory apparatuses.  Damaris however discloses RF devices associated with different lab equipment including (e.g. petri dish or other such laboratory dish/container) and the holder (e.g. test tube or cryogenic vial or other such laboratory containers). In the event that at some point a discrepancy should occur in the content of the ID (Paragraphs 55, 67).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Damari’s teaching of matching and identifying IDS of different biological samples in different laboratory apparatuses with Excoffier’s teaching of a sample container may include an open end, a closure member, a cap, and an RFID tag positioned near the open end with a code uniquely identifying an analytical sample contained in .

Claims 64 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Excoffier et al. (US 20060213964 A1) in view of Holmes et al. (US 20130079599 A1), Oeltjen (US 20120004853 A1), Wasson et al. (US 20140234949 A1) and Loewke et al. (US 201300337487 A1),  as applied in claim 62 & 66 above, and further in view of Lowery Jr. et al. (US 20120100546 A1).
	In regards to claim 64 and 67, Excoffier fails to disclose the RF device comprising at least one MEMS device.  Lowery on the other hand discloses the RF devices(s) associated with containers for biological samples containing MEMS semiconductor devices (Paragraphs 259, 310).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lowery’s teaching of laboratory equipment with RF devices comprising a MEMS unit or chip with Excoffier’s teaching of a sample container may include an open end, a closure member, a cap, and an RFID tag positioned near the open end with a code uniquely identifying an analytical sample contained in the container structure in order to better be able to gather information from the environment by measuring mechanical, thermal, biological, chemical phenomena.

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Excoffier et al. (US 20060213964 A1) in view of Holmes et al. (US 20130079599 A1), Oeltjen (US 20120004853 A1), Wasson et al. (US 20140234949 A1) and Loewke et al. (US 201300337487 A1), as applied above in claim 62, and in further view of Robinson et al. (US 20100291618 A1).
In regards to claim 65, Excoffier fails to mention the RF device adapted to transmit in situ environmental conditions.  Robinson on the other hand discloses the interrogation and communication of RF device within a situ environment (Paragraph 410).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Robinsons teaching of sampling and interrogating of laboratory equipment associated with biological samples in situ environments with Excoffier’s teaching of a sample container may include an open end, a closure member, a cap, and an RFID tag positioned near the open end with a code uniquely identifying an analytical sample contained in .

Response to Arguments
Regarding applicant’s remarks pertaining to the Declaration of Vom, that states there is a distinction between assisted reproductive technology and treatments (ART) to which the invention pertains and the sample processing or assaying disclosed by the cited art. Moreover, the present claims are directed to monitoring or observing a sample while it is being processed, identifying it, generating an alarm if something is not correct, or providing further information in relation to steps, consumables, and the like. The present claims are not actually directed to how the processing/assay of samples is conducted.  The examiner acknowledges this distinction of the purpose of the use of method for ART purposes, however the method and its stages and components have been used in similar instances for indexing biological samples for the purpose of processing and assay.  The fact that the components and elements used in containing biological genetic samples within similar laboratory environments are also used in the inventive method ART laboratory environment for containing genetic biological samples, the same may also be relevant and applicable for the purpose of the applicant’s inventive entity, hence not rendering novelty. 
Regarding applicant’s arguments pertaining to Excoffier also indirectly points to ensuring the RF transceiving devices can resist some of the harsh conditions in the laboratory (albeit without clear teaching in respect of cryo-environments and gamma irradiation). In this respect, the Examiner continues to assert the same erroneous observation of the previous office action by associating cryo-environments with high temperatures. It should again be pointed out that cryo-environments, by their nature, involve extremely low temperatures for biological specimens which induce physical conditions entirely different to high temperature environments.  It is important to understand that Excoffier focuses on laboratory environments for the processing cycles embryos and reproductive/genetic samples, hence it would be obvious to one of ordinary skill in the art, that that high temperatures in this case would be temperatures relative to an environment like a cryogenic lab, where the sample containing device can withstand 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining Excoffier et al. US 2006/0213964 with Holmes et al. US 2013/0079599, or. Oeltjen US 2012/0004853 or Wasson et al. US 2014/0234949 or Loewke et al. US 2013/00337487 simply by optimizing the use of RFID technology within a laboratory environment pertaining to samples for the purpose of tracking, monitoring the different stages within cyclic processing, at the same time gathering data regarding the equipment within the laboratory used in handling the said samples accordingly.
Regarding applicants argument pertaining to the claimed elements of “management of an active task list for the patient including progress of the biological sample against the development timeline, management of consumables and inventories for lot numbers of consumables used in the treatment cycles, and generating reports”, the examiner has elaborated within the rejection why the claims are still rejected over the prior art above accordingly.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685